Citation Nr: 0033222	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Appellant's mother


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

By rating actions dated in January and May 1995 the RO denied 
service connection for schizophrenia.  The veteran was 
notified of the service connection denials by letters dated 
in February and May 1995, however, he failed to file a timely 
appeal therefrom and those actions became final.

Recently, the Veteran requested that the claim for 
entitlement to service connection for schizophrenia be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Newark, New Jersey, wherein the veteran's application to 
reopen his claim of service connection for schizophrenia, 
paranoid type, was denied.  In April 2000, the case was 
transferred to the St. Petersburg, Florida RO.

In July 2000, a travel board hearing was held at the St. 
Petersburg, Florida RO before C. W. Symanski, who is the 
veterans law judge rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

By testimony provided in the July 2000 travel board hearing, 
the veteran raised the issue of entitlement to service 
connection for post traumatic stress disorder (PTSD).  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

REMAND

The veteran contends that the RO erred by failing to grant 
service connection for schizophrenia, paranoid type.  The 
Board notes that the United States Court of 

Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) set forth a test that required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.

In holding that the veteran's application to reopen the 
previously denied claim for service connection for 
schizophrenia, paranoid type had not been reopened, the RO 
clearly relied on the Colvin test, noting in the July 1998 
rating decision and the May 1999 statement of the case the 
following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.

The Board notes, however, that in the case of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that in the Colvin decision, the Court impermissibly ignored 
the definition of "material evidence" adopted by VA (in 38 
C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this precedential decision by the Federal Circuit, 
the veteran's application to reopen the previously denied 
claim for service connection for schizophrenia, paranoid type 
must be remanded for a determination as to whether the 
evidence submitted by the veteran is "material" as defined 
under 38 C.F.R. § 3.156(a) (2000) rather than under Colvin.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

The RO should readjudicate the veteran's 
claim.  The RO should consider whether 
the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (2000), rather than under 
Colvin, as noted in Hodge.  If any 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



